Citation Nr: 0120745	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  01-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for gunshot wound, 
muscle group VIII, left forearm, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1944.

This appeal arises from an April 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that increased the 
disability rating for the veteran's service-connected post-
traumatic stress disorder from 10 percent to 30 percent.  The 
veteran disagreed with that assigned rating and sought an 
increase in another service-connected disability.  In a June 
2000 rating decision, the RO denied claims for increased 
evaluations for the veteran's post-traumatic stress disorder 
(then evaluated as 30 percent disabling) and for his gunshot 
wound, muscle group VIII, left forearm (currently evaluated 
as 20 percent disabling).

In September 2000, the RO also issued a rating decision 
denying a claim for a total disability rating based on 
individual unemployability, but that issue is not on appeal.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's service connected post-traumatic stress 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to difficulty in 
understanding complex commands, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships; the current medical 
findings do not indicate the presence, due to post-traumatic 
stress disorder, of suicidal ideation, near-continuous panic 
or depression affecting the ability to function 
independently, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.

3.  The veteran has indicated that he has only minor problems 
with his service-connected left forearm gunshot wound 
residuals, and on examination in May 2000, the left forearm 
gunshot wound residual was deemed to be minimal; muscle 
strength was normal, and there was no tenderness over the 
area, adhesions, or tendon damage, no bone, joint, or nerve 
damage, and no loss of muscle function or joint function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, and not in 
excess thereof, for post-traumatic stress disorder, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for gunshot wound, muscle group VIII, left forearm, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.56, 
Diagnostic Code 5308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-traumatic stress disorder

A.  Factual background

In January 1997, the RO awarded the veteran service 
connection for post-traumatic stress disorder.  At that time, 
the disability rating assigned was 10 percent, based on the 
findings of a December 1996 Department of Veterans Affairs 
(VA) examination that found the veteran to have delayed, mild 
post-traumatic stress disorder and a score of 41-50 on the 
Global Assessment of Functioning scale (GAF scale).

The veteran underwent a VA psychiatric examination in March 
1999.  Subjectively, the veteran reported frequent intrusive 
thoughts and recollections about his World War II combat 
experiences.  He also reported having nightmares and frequent 
sleep disturbances.  He indicated that he tended to isolate 
himself from others and that he had hypervigilant behaviors.  
In addition, he stated that he had depression, avoidance 
behaviors, and an inability to concentrate.  He reported 
having a startle response and feelings of alienation.  On 
objective examination, the examining VA physician noted that 
the veteran was in a wheelchair and that he was friendly and 
cooperative during the interview.  His thought processes and 
content appeared to be within normal limits.  He denied 
current delusions and hallucinations, as well as suicidal or 
homicidal thoughts and ideations, plan, or intent.  He 
appeared able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was fully oriented.  
His long-term memory appeared to be intact, but his short-
term memory, concentration, and judgment were impaired.  
Although he was able to name four presidents since 1950, 
neuropsychological testing indicated significant deficits in 
the veteran; however, he was not severely impaired.  
Neuropsychological testing concluded that the veteran had 
mild to moderate dementia, and the test results and 
observations were not suggestive of Alzheimer's disease, thus 
indicating mild to moderate impact on the veteran's overall 
functioning.  His speech was slow, and his mood was 
depressed.  The clinical interview indicated that the veteran 
was continuing to struggle with all the major symptoms of his 
post-traumatic stress disorder.  Those symptoms appeared to 
be frequent and moderate in nature with no real periods of 
remission during the past year.  The examining physician 
opined that the veteran was capable of managing his benefit 
payments.  The diagnosis was chronic, moderate post-traumatic 
stress disorder.  Finally, the VA physician concluded that 
the veteran's score on the GAF scale was 55, which 
represented moderate social and occupational impairment due 
to post-traumatic stress disorder.  The physician further 
noted that the veteran had difficulty in establishing and 
maintaining effective social and occupational relationships 
due to his post-traumatic stress disorder.  

The veteran underwent another VA psychiatric examination in 
May 2000.  He reported to the examining VA physician that his 
big problem was his memory; for instance, he reported losing 
his wallet and generally getting confused at times.  He 
indicated that he had stopped driving four years earlier 
"because he took too many chances driving according to his 
wife."  He related having "crazy dreams of Italy," where 
he had served during World War II.  He recounted having some 
difficulty sleeping and taking sleeping pills.  Although he 
went to bed around none or ten at night, he would wake up 
throughout the night and be unable to return to sleep.  He 
did not endorse feelings of chronic worrying, and he did not 
have many problems talking about his military experience.  He 
did report some feelings of detachment.  He was not suicidal 
or homicidal.  His wife indicated that he had become somewhat 
irritable over the years, but the veteran denied 
irritability.  He appeared rather tense, and he reported some 
anxiety.

On objective examination, the veteran was casually dressed, 
and he appeared his stated age of 86.  He was sitting in a 
wheelchair, and his higher cognitive functions were impaired.  
He was able to register three words within three minutes.  
While he did not know his social security number, he knew his 
address and date of birth.  He had some difficulty 
identifying the present date, and he exhibited some 
difficulty in answering a mathematical question.  He spelled 
a word correctly forward but misspelled it backward.  The 
veteran's eye contact was good, and his mood was described as 
all right.  His affect was mildly anxious.  His thought 
content was negative for suicidal or homicidal ideations.  
His thought process was coherent, and he did not exhibit 
flight of ideas.  There was no loosening of association, but 
he did have some periods of confusion.  He had severe 
disability to focus, sustain, and shift attention.  He did 
not have any auditory or visual hallucinations.  His insight 
and judgment were marginally adequate.  The diagnosis was 
dementia, not otherwise specified, generalized anxiety 
disorder.  His score on the GAF scale was 40.  The examining 
VA physician summarized that the veteran was severely ill at 
that time, and he advised the veteran to seek psychiatric 
assistance.   

The record includes statements from a private physician, Dr. 
David A. Chalk, who examined the veteran in December 1998 and 
found him to have a history of post-traumatic stress disorder 
and early senile dementia that would gradually worsen.  In 
December 1999, the private physician again found the veteran 
to have senile dementia and to be in the early stages of 
Alzheimer's disease.  At that time, the private physician did 
not refer to any symptoms of or treatment for the veteran's 
service-connected post-traumatic stress disorder.


B.  Analysis

The veteran's service-connected post-traumatic stress 
disorder is evaluated for VA disability compensation purposed 
pursuant to the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2000) of the Schedule for Rating 
Disabilites.  The currently assigned disability rating for 
his post-traumatic stress disorder is 30 percent.  A 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that in December 1996, on a VA examination, 
the examining VA physician equated the veteran's score of 41-
50 on the GAF scale with mild post-traumatic stress disorder.  
However, on examination in March 1999, the examining 
physician considered the veteran's moderate post-traumatic 
stress disorder to warrant a GAF scale score of 55.  And on 
VA examination in May 2000, the examining VA physician deemed 
the GAF scale score of 40, which was based on a diagnosis of 
dementia, not otherwise specified, and generalized anxiety 
disorder, to be consistent with severe illness.  Resolving 
the apparent conflict in the GAF scale scores used in favor 
of the veteran, the Board finds the severity attributed to 
the March 1999 and May 2000 GAF scale scores to be better 
descriptive of the degree of disability that corresponds with 
particular GAF scale scores.

The May 2000 VA examination found the veteran to have severe 
illness.  However, it did not differentiate between the 
disability attributable to the veteran's non-service-
connected senile dementia/Alzheimer's disease and the 
disability attributable to his service-connected post-
traumatic stress disorder.  Nevertheless, the March 1999 VA 
examination evaluated the disability due to the post-
traumatic stress disorder and provides a sufficient basis for 
reviewing the veteran's claim for an increased rating.  In 
March 1999, the examining VA physician deemed the veteran's 
post-traumatic stress disorder disability to be moderate, and 
he indicated that the veteran had difficulty in establishing 
and maintaining effective social and occupational 
relationships due to his post-traumatic stress disorder.  One 
of the criteria for the assignment of a 50 percent rating is 
the difficulty in establishing and maintaining social and 
occupational relationships.  Therefore, the March 1999 VA 
examination warrants the assignment of a 50 percent rating 
for the veteran's post-traumatic stress disorder.

The Board also considers all higher disability ratings that 
are available.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  The next higher available rating for the veteran's 
post-traumatic stress disorder is the 70 percent level.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

None of the VA examinations or private medical statements 
indicates that the veteran has the symptoms or severity of 
symptoms of post-traumatic stress disorder contemplated for a 
70 percent rating.  For instance, while the veteran has 
difficulty establishing and maintaining social and 
occupational relationships (according to the March 1999 VA 
examination), he does not have an inability to do so.  
Moreover, while he was described as being severely ill on VA 
examination in May 2000, that disability was ascribed to the 
non-service-connected dementia.  Therefore, while the veteran 
has satisfied the criteria for a 50 percent rating for his 
service-connected post-traumatic stress disorder, he is not 
entitled to a higher rating at this time.

The Board, like the RO, has also considered whether referral 
to the appropriate officials for extraschedular consideration 
is warranted under the terms of 38 C.F.R. § 3.321(b)(1) 
(2000).  Such extraschedular consideration is warranted in 
exceptional cases with such related factors as marked 
interference with employment and frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the veteran's case, 
there is no evidence that his post-traumatic stress disorder 
has involved any such exceptional circumstances or that 
application of the standards set forth in the Schedule for 
Rating Disabilities is impractical.  Therefore, referral to 
the appropriate officials for extraschedular consideration is 
not warranted. 

II.  Gunshot wound, muscle group VIII, left forearm

A. Factual background

The veteran underwent a VA muscles examination in May 2000.  
The examining VA physician noted that the veteran's injury 
had occurred between the radius and the ulnar bones, just 
proximal to the left wrist.  There had been no bone, nerve, 
or wrist injury.  On physical examination, there was no 
limitation of motion of the wrist or forearm, and the hand 
grip was normal.  There was an entry scar on the dorsal 
aspect of the distal left forearm and an exit scar on the 
ventral surface of the distal left forearm.  However, there 
was minimal tissue loss, apparently no muscle damage, and no 
residual from muscle damage.  The examining physician 
detected no tenderness over this area, adhesions, or tendon 
damage.  There was no bone, joint, or nerve damage.  His 
muscle strength was normal, and there was no muscle 
herniation.  There was no loss of muscle function or joint 
function.  The diagnosis was gunshot wound to the left 
forearm with minimal residual.

In August 2000 correspondence, the veteran indicated that he 
had "some minor problems with [his] arm . . ."  In July 
2001, however, the veteran's representative reported that the 
veteran's disability involved severe pain and discomfort and 
no range of motion.

B.  Analysis

The veteran's service-connected gunshot wound of the left 
forearm is evaluated for VA disability compensation purposed 
pursuant to the criteria set forth in 38 C.F.R. § 4.73, DC 
5308 (2000) of the Schedule for Rating Disabilites.  The 
Group VIII muscle functions involve extension of the wrist, 
fingers, and thumb as well as abduction of the thumb.  The 
muscles consist of those muscles arising mainly from the 
external condyle of humerus and the extensors of the carpus, 
fingers, and thumb.  The currently assigned rating for this 
disability is 20 percent.  The only possible higher rating 
available is a 30 percent rating, which is warranted if the 
disability involving the Group VIII muscles on the dominant 
side is severe.

The regulations further define "severe" muscle disability 
as follows:

    (4) Severe disability of muscles -- (i) Type 
of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
    (ii) History and complaint.  Service 
department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.
    (iii) Objective findings.  Ragged, depressed 
and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation 
shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell 
and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also 
signs of severe muscle disability:
    (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.
    (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.
    (C) Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an 
opposing group of muscles.
    (F) Atrophy of muscle groups not in 
the track of the missile, particularly 
of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56(d)(4) (2000).

In this case, the residuals of the gunshot wound affecting 
the left forearm have been described as minimal on 
examination in May 2000.  The veteran has also stated that he 
has only minor problems with this service-connected 
disability.  The veteran's representative indicated in July 
2001 that the veteran was experiencing severe pain and 
discomfort in the left forearm and that he had no range of 
motion in the wrist and forearm.  However, the veteran has 
specifically stated that his left forearm problems are minor, 
and the May 2000 VA examination found no limitation of motion 
of the wrist or forearm.  The Board finds the VA examination 
results and the veteran's own statements to be more 
probative.

The veteran's disability does not satisfy the criteria set 
forth in DC 5308 and 38 C.F.R. § 4.56(d)(4).  As noted above, 
muscle strength was normal, and there was no tenderness over 
the area, adhesions, or tendon damage, no bone, joint, or 
nerve damage, and no loss of muscle function or joint 
function.  In view of the minimal residuals found on the May 
2000 VA examination and the veteran's comment that he has 
some minor problems with his left arm, the Board finds that 
an evaluation higher than the 20 percent rating currently in 
effect is not warranted.

The Board has also considered whether referral to the 
appropriate officials for extraschedular consideration is 
warranted under the terms of 38 C.F.R. § 3.321(b)(1).  As 
noted above, extraschedular consideration is warranted in 
exceptional cases with such related factors as marked 
interference with employment and frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the veteran's case, 
there is no evidence that his gunshot wound residuals have 
involved any exceptional circumstances or that application of 
the standards set forth in the Schedule for Rating 
Disabilities is impractical.  Therefore, referral to the 
appropriate officials for extraschedular consideration is not 
warranted. 

III.  Veterans Claims Assistance Act of 2000

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which became effective on November 9, 
2000, during the appeal's pendency.  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.

Although the VCAA was enacted during the pendency of the 
veteran's claims and appeal, the veteran would not be 
prejudiced by a decision by the Board at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The RO 
provided the veteran with a comprehensive and thorough 
statement of the case in September 2000.  The RO's 
correspondence to the veteran informed him of the applicable 
laws and regulations and of the evidence needed to 
substantiate his claims.  The veteran has indicated that he 
has been treated by a private physician for senile dementia, 
and he has submitted December 1998 and December 1999 letters 
from that private physician.  However, the veteran has not 
indicated that this physician has been treating him for 
either of his service-connected disabilities at issue here.  
Moreover, while the December 1998 private physician's 
statement mentioned a history of post-traumatic stress 
disorder, it did not suggest that any additional treatment 
records were available regarding that issue.  The veteran has 
not notified VA of any additional medical treatment that 
should be obtained.  Having been informed of the applicable 
laws and regulations as well as the evidence needed, the 
veteran would not be prejudiced by issuance of a decision 
without affording him an opportunity to respond to the 
general provisions of the VCAA.  See Bernard, supra.  

VA has also fulfilled all obligations under the VCAA to 
assist the veteran in the development of his claim by 
affording him VA examinations to assess the severity of his 
disabilities. 

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of his claim.  A remand for further technical 
compliance with the provisions of the VCAA is not necessary.


ORDER

An evaluation of 50 percent, and not in excess thereof, for 
post-traumatic stress disorder is granted.

An evaluation in excess of 20 percent for gunshot wound, 
muscle group VIII, left forearm, is denied.


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals


 

